Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 and 20 are pending.
Claims 1-15 and 20 were amended.
Claims 16-19 were cancelled.
Claims 1-11 were previously allowed.
Allowable Subject Matter
Claims 1-11 were previously allowed. Amendments to claims 1-11 do not change the scope of the invention and remain allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 12, Frank, in view of Schmidt, teaches all of the limitations of the claim but do not explicitly teach or fairly suggest “wherein the scissor arms are movably guided in guides arranged on at least one of the floor plate and the seat plate, wherein the scissor arms include at least one pair of parallel scissor arms with identically orientated ends horizontally spaced apart from each other and connected to each other via a rotatably mounted shaft, wherein the guides are toothed racks and the shaft has toothed gears meshing with the toothed racks, and wherein the ends of the scissor arms are supported by the floor plate and are movably mounted on the floor plate while the toothed gears of the shaft are supported by the scissor arms and engage the toothed racks, but do not rest on the toothed racks.” Schmidt is relied upon to teach a detachable backrest and cover plate and Warren is relied upon to teach a rack and pinion mechanism but neither of the references remedies the deficiencies of Frank. Claim 12 is therefore allowable. Claims 13-15 are also allowable since they require all of the limitations of the allowable base claim.
With regards to claim 20, Frank does not explicitly teach or fairly suggest “wherein the scissor arms are movably guided in guides arranged on at least one of the floor plate and the seat plate, wherein the scissor arms include at least one pair of parallel scissor arms with identically orientated ends horizontally spaced apart from each other and connected to each other via a rotatably mounted shaft, wherein the guides are toothed racks and the shaft has toothed gears meshing with the toothed racks, and wherein the ends of the scissor arms are supported by the floor plate and are movably mounted on the floor plate while the toothed gears of the shaft are supported by the scissor arms and engage the toothed racks, but do not rest on the toothed racks.” Neither Schmidt nor Warren remedies the deficiencies of Frank. Claim 20 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/29/2022